—Appeal by the defendant from a judgment of the Supreme . Court, Kings County (Y. Lewis, J.), rendered March 26, 1998, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements he made to law enforcement authorities.
Ordered that the judgment is affirmed.
The defendant uttered an inculpatory statement immediately after a detective read the Miranda warnings and informed him that he was arrested for carjacking (see, Miranda v Arizona, 384 US 436). The detective’s brief, declarative statement cannot reasonably be construed as likely to elicit an incriminating response (see, People v Porter, 251 AD2d 601; People v Zanders, 241 AD2d 531; People v McAdoo, 166 AD2d 674). Thus, the hearing court properly determined that the defendant’s statement was voluntary and spontaneous. O’Brien, J. P., Thompson, S. Miller and H. Miller, JJ., concur.